         Case 1:18-cr-00224-AJN Document 376 Filed 08/28/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
   Septe                                           Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                      August 28, 2020

FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Bahram Karimi, S2 18 Cr. 224 (AJN)

Dear Judge Nathan:

        The Government writes in response to the Court’s August 25, 2020 order. For the reasons
set forth in its July 2, 2020 letter (Dkt. 354 at 6-7), the Government respectfully submits that
Bahram Karimi’s dismissal should be handled in the same manner as his co-
defendant’s. Accordingly, the Government seeks dismissal with prejudice of the indictment
against Karimi pursuant to Federal Rule of Criminal Procedure 48(a). A proposed order is
attached.


                                                      Respectfully submitted,
                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                                By:          /s/
                                                      Emil J. Bove III / Shawn G. Crowley
                                                      Assistant United States Attorneys
                                                      (212) 637-2444 / 1034

cc: Defense Counsel (by Email)
